DETAILED ACTION
This action is in response to applicant’s amendment filed on 1/17/2022.  Claims 1-27 are still pending in the present application.  This Action is made FINAL. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 11, 12, 13-16, 18, 20, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20160047884) in view of Wu (US 20180343605).
Referring to claim 1, Zhang discloses a method comprising: 
communicating, between an Equipment and a moving communication device in a wireless communication network (FIG. 1, Par. 37, “each eNB or base station 105 may provide communication coverage for macro cell”. Par. 41, “each UE 115 may be stationary or mobile (i.e., may move during the course of one or more wireless communication sessions”. Par. 45, line 5, “UE 115-a may be in use within a passenger train”. Note that the UE 105 could be a moving device, .e.g., the UE 105-a in the passenger train shown in figure 1), 
signaling indicative of a beam trajectory along which an antenna beam that is associated with the moving communication device is moving (Par. 49, “receive geographical information about the UEs, including, for example, their known locations, velocities, trajectories, and so forth”. Par. 68, lines 17-21, “The trajectory sub-module 450 may be configured to receive, generate, process, store, or transmit trajectory information (e.g., the typical paths taken by one or more transmitters and/or receivers).”. Note 
wherein the antenna beam is moving along the beam trajectory (Par. 68, lines 17-21, “The trajectory sub-module 450 may be configured to receive, generate, process, store, or transmit trajectory information (e.g., the typical paths taken by one or more transmitters and/or receivers”. Par. 10, “searching for a desired beam direction for wireless communication from the transmitter”. Par. 16, “ beam direction associated with the first transmitter . . . transmitter along a transmit beam direction associated with a known position of the second transmitter,” Note that the antenna is the transmitter of the UE and when the UE moves while it is performing transmission, its antenna or transmitter is radiating beams and one skilled in the art would recognize the beams would move along the direction or trajectory of the moving UE. Further, note that the word “along” does not mean “same”. The applicant can amend the claim by changing the word “along” with the word “same”. Thus, based on a broad interpretation, the antenna beam of the UE, while the UE is traveling, is moving along with the UE),  
the moving communication device moving along a device trajectory (Par. 68, lines 17-21, “The trajectory sub-module 450 may be configured to, generate . . .  transmit trajectory information (e.g., the typical paths taken by one or more transmitters and/or receivers). The information received, generated, processed, or stored . . .  may be used by the other components of the directional communication module 215-b shown in FIG. 4 to carry out their respective functionalities”. Note that beam trajectory generated, stored and used by other components. Further, the beam trajectory is path taken by the moving UE, thus, the moving communication device moves along a device trajectory); 
using the antenna beam for subsequent directional communications between the UE and the moving communication device (FIG. 9A-10B, Par. 86, “In FIG. 9A, a passenger train 705-b is passing through a tunnel in the direction indicated by the arrows (towards the top of the page). As the passenger train base station 105-f may track the desired beam direction based at least in part on the known geographical information”, “the base station 105-f may determine a second (future) estimated position of the receiver(s) in the passenger train 705-b at a second (future) time based at least in part on a current velocity of the receiver(s), a current position of the receiver(s), and a known trajectory of the receiver(s) on the passenger train 705-b. The second (future) estimated position may then be used by the base station 105-f to adjust the initial beam 905 to move with the receiver(s) on the passenger train 705-b, as illustrated in FIG. 9A by subsequent beams 910, 915”. Note that beam 905 is the initial antenna beam between the moving device (train) and the base station equipment, then based on velocity of the train and beam trajectory of receivers in the train, subsequent beams 910 and 915 are used for communication).
Zhang is not relied on for disclosing a user equipment in communication with the moving communication device.
In an analogous art, Wu discloses such communications between a UE and a moving communication device (FIG. 3, 89, “communications between UEs 305”. Par. 94, “Based on alignment of transmission directional beams 315-a and . . . beam 315-b, a UE 305 of a first vehicle 310-a has established a communication link with a UE 305 of a second vehicle 310-b”. Note that, as shown in FIG. 3, the UEs in different vehicle are in communication with each other).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Zhang by incorporating the teachings of Wu so that the beamforming of Zhang is applied for direct communications between two UEs. This would help in situations where a base station is not available or in situations where to avoid burdening the base station. Further, this an 
The disclosure of Wu also provide obvious scenarios where an antenna beam is moving along the beam trajectory 
Referring to claim 2, the combination of Zhang/Wu discloses the method of claim 1, wherein the antenna beam is selected from a plurality of antenna beams for use for the subsequent directional communications, based on the beam trajectory and a mobility-aware criterion (Zhang, FIG. 9A-9B, Par. 86, “determine a second (future) estimated position of the receiver(s) in the passenger train 705-b at a second (future) time based at least in part on a current velocity of the receiver(s), a current position of the receiver(s), and a known trajectory of the receiver(s) on the passenger train 705-b. . . . to adjust the initial beam 905 to move with the receiver(s) on the passenger train 705-b, as illustrated in FIG. 9A by subsequent beams 910, 915”. Note that current velocity reads on mobility-aware criterion. Further, see Zhang, Par. 50, “search . . . desired direction”, note that the most desired beam is searched and selected from a plurality of beams).
Referring to claim 3, the combination of Zhang/Wu discloses the method of claim 1, wherein the beam trajectory is consistent with a trajectory pattern, wherein the signaling is indicative of characterizing parameters for the trajectory pattern (Zhang, Par. 15, “The known trajectory of the receiver may be estimated based at least in part on historical information, and the historical information may include actual movement of other receivers during previous time periods. The known trajectory of the receiver may also or alternatively be estimated based at least in part on known geographical features”. Par. 64, “known trajectory of the receiver is estimated based on known locations of tracks for a passenger train, known highway infrastructure”. Note that the known trajectory based on history of previous behaviors is basing the trajectory based on the pattern that the UE or the train followed in the past).
adjusted . . . the initial beam 905 to move with the receiver(s) on the passenger train 705-b, as illustrated in FIG. 9A by subsequent beams 910, 915”. Note that the initial beam is adjusted based beam trajectory. Here, adjusted is equivalent to aligned).
Referring to claim 6, the combination of Zhang/Wu discloses the method of claim 1, further comprising: predicting a receive parameter associated with the antenna beam based on the beam trajectory (Zhang, FIG. 9A-10B, and Par. 86, “determine a second (future) estimated position of the receiver(s) in the passenger train 705-b at a second (future) time based at least in part on a current velocity of the receiver(s), a current position of the receiver(s), and a known trajectory of the receiver(s) on the passenger train 705-b. . . . to adjust the initial beam 905 to move with the receiver(s) on the passenger train 705-b, as illustrated in FIG. 9A by subsequent beams 910, 915”. Par. 15, “The known trajectory of the receiver may be estimated based at least in part on historical information, and the historical information may include actual movement of other receivers during previous time periods.”. Note that the system anticipates the next beam e.g., beam 925 based on speed and trajectory of the train). 
Referring to claim 8, the combination of Zhang/Wu discloses the method of claim 1, further comprising: communicating, between the UE and the moving communication device, signaling indicative of a receive parameter that is associated with the antenna beam and is predicted by a receiver of the antenna beam (Zhang, FIG. 9A-10B, Par. 86, 15, “In FIG. 9A, a passenger train 705-b is passing through a tunnel in the direction indicated by the arrows (towards the top of the page). As the passenger train 705-b moves relative to the base station 105-f, a beam 905 used for directional communication with one or more receivers in the passenger train 705-b may need to be tracked and adjusted. As such, and as described above with reference to the tracking module 310 in FIG. 3, the base station 105-f may track the desired beam direction based at least in part on the known geographical information”. Note based on the communication between the moving train the BS, which includes beam information, velocity of moving train, the system anticipates a receive parameter, e.g., direction of the beam 925 based on speed and trajectory of the train).
Referring to claim 11, the combination of Zhang/Wu discloses the method of claim 1, wherein communicating signaling comprises communicating the signaling from the moving communication device to the UE, wherein the subsequent directional communications are communications from the moving communication device to the UE (Wu, FIG. 3, 89, “communications between UEs 305”. Par. 94, “Based on alignment of transmission directional beams 315-a and . . . beam 315-b, a UE 305 of a first vehicle 310-a has established a communication link with a UE 305 of a second vehicle 310-b”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Zhang by incorporating the teachings of Wu so that the beamforming of Zhang is applied for direct communications between two UEs. This would help in situations where a base station is not available or in situations where to avoid burdening the base station. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 12, the combination of Zhang/Wu discloses the method of claim 1, wherein communicating signaling indicative of a beam trajectory comprises communicating the signaling from the UE to the moving communication device, wherein the subsequent directional communications are communications from the UE to the moving communication device (Zhang, FIG. 9A-9B, Par. 86, “determine a second (future) estimated position of the receiver(s) in the passenger train 705-b at a second (future) time based at least in part on a current velocity of the receiver(s), a current position of the receiver(s), and a known trajectory of the receiver(s) on the passenger train 705-b. . . . to adjust the initial beam 905 to move with the receiver(s) on the passenger train 705-b, as illustrated in FIG. 9A by subsequent beams 910, 915”.).
Referring to claim 26, the combination of Zhang/Wu discloses the method of claim 1, wherein the moving communication device is a moving network device (Zhang, Par. 41, “each UE 115 may be stationary or mobile (i.e., may move during the course of one or more wireless communication sessions”. Par. 45, line 5, “UE 115-a may be in use within a passenger train”. Note that the UE 105 could be a moving device, .e.g., the UE 105-a in the passenger train shown in figure 1. Note that the UE is also considered a network device because one skilled in the art knows that a UE communicates with the network, thus, it is a network device that provides connections to a network). 
Claims 13-16, 18, 20, 23 and 24 recite features analogous to the features of claims 1-4, 6, 8, 11, 12 respectively, except that claims 13-16, 18, 20, 23 and 24 are apparatus claims with interface, processor and non-transitory computer readable medium for storing instructions to perform the method of claims 1-4, 6, 8, 11, 12. However, the devices of the prior art also disclose such interface, processor and non-transitory computer readable medium for storing instructions to perform the method of claims 1-4, 6, 8, 11, 12. See e.g., Zhang, FIG. 3, 5 and 6 which include Receiver and transmitter modules as interface, processor module as the non-transitory medium and memory as the memory. Thus, they are rejected for the same reasons as set forth above.
Claim 25 recites features analogous to the features of claims 1, except that claim 25 is a non-transitory computer readable medium for storing instructions to perform the method of claims 1. However, the devices of the prior art also disclose such non-transitory computer readable medium for storing instructions to perform the method of claim 1. See e.g., Zhang, FIG. 3, 5 and 6 which include processor module as the non-transitory medium and memory for performing the steps of claim 1. Thus, it is rejected for the same reasons as set forth above.
Claims 7, 10, 19 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20160047884) in view of Wu (US 20180343605) in view of well-known prior art (MPEP 2144.03). 
Referring to claim 7, the combination of Zhang/Wu discloses the method of claim 1, but is silent on: predicting an Angle of Arrival (AoA) of the antenna beam at a receiver, based on a mobility pattern of the receiver and a mobility pattern of a transmitter of the antenna beam.
Examiner takes official notice of the fact that predicting an Angle of Arrival (AoA) of the antenna beam at a receiver, based on a mobility pattern of the receiver and a mobility pattern of a transmitter of the antenna beam is well-known in the art.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of well-known art so that the optimal beam would be determined based on the AOA. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
 	Referring to claim 10, the combination of Zhang/Wu discloses the method of claim 1, but is silent on communicating, between the UE and the moving communication device, feedback from a receiver to a transmitter of the antenna beam.
Examiner takes official notice of the fact that communicating, between the UE and the moving communication device, feedback from a receiver to a transmitter of the antenna beam is well-known in the art, e.g., feedback of CSI is standard in beamforming.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of well-known art so that the optimal beam would be determined based on the feedback so that a dynamic beam is selected. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20160047884) in view of Wu (US 20180343605) in view of Qian (US 20170223744).
Referring to claim 5, the combination of Zhang/Wu discloses the method of claim 4, but is silent on wherein the beam alignment is further determined based on received signal power associated with the antenna beam.
In an analogous art, Qian discloses beam alignment is further determined based on received signal power associated with the antenna beam (Par. 94, “determine the base station beam direction angular deviation according to the strength of a received signal of the preamble sequence so as to adjust the beam direction to the optimal beam direction”)
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Qian so that the optimal beam is found and used in the communication. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 17 recites features analogous to the features of claims 1, except that claim 25 is a device claim for storing instructions to perform the method of claims 5. However, the devices of the prior art also disclose such non-transitory computer readable medium for storing instructions to perform the method of claim 1. See e.g., Zhang, FIG. 3, 5 and 6 which include processor module as the non-transitory .
Claims 9 and 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20160047884) in view of Wu (US 20180343605) and further in view of Hu, IDS submitted on 2/11/2022 (US 20160381596).
Referring to claim 27, the combination of Zhang/Wu discloses the method of claim 1, but is not relied on for disclosing communicating, between the UE and the moving communication device, signaling indicative of the device trajectory.
Hu discloses communicating, between the UE and the moving communication device, signaling indicative of the device trajectory (FIG. 1A–1c, Par. 458, “Distributed coordination requires each node to have smart environment awareness: As mentioned before, Ku-band channel acts like a “semi-wire” to avoid central-point-failure. Therefore, the nodes need to coordinate with each other without a central controller. In the MAC layer, if a node gets the highest priority and sends out data, it needs to automatically decide what traffic flow should be sent out in each beam, what node it will be communicating with, as well as the queue serving rate”. And Par. 461, “two beam communication prediction schemes with different application conditions are described: (1) ARMA-based prediction: This method is simple to use since it assumes that the observed measurement represents the internal true state. It uses a time series model to estimate the next state”. Note that direction and path are equivalent to trajectory and the moving devices communicate their orientations, positions, direction and path in order to be in sync with each other and coordinate their operations).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Hu so that the moving devices coordinate their operation based on the positions, directions, speed, and thus to ovoid collusions at least. 
Referring to claims 9, the combination of Zhang/Wu/Hu discloses the method of claim 27. Hu further discloses device trajectory comprising a periodic trajectory of the moving communication device; and predicting a receive parameter associated with the antenna beam based on the periodic trajectory of the moving communication device (Hu, FIG. 1A–1c, Par. 458, “Distributed coordination requires each node to have smart environment awareness: As mentioned before, Ku-band channel acts like a “semi-wire” to avoid central-point-failure. Therefore, the nodes need to coordinate with each other without a central controller. In the MAC layer, if a node gets the highest priority and sends out data, it needs to automatically decide what traffic flow should be sent out in each beam, what node it will be communicating with, as well as the queue serving rate”. And Par. 461, “two beam communication prediction schemes with different application conditions are described: (1) ARMA-based prediction: This method is simple to use since it assumes that the observed measurement represents the internal true state. It uses a time series model to estimate the next state”. Note that the moving devices communicate their orientations, positions, direction and path in order to be in sync with each other and coordinate their operations). 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Hu so that the moving devices coordinate their operation based on the positions, directions, speed, and thus to ovoid collusions at least. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 21 recites features analogous to the features of claim 9. Thus, it is rejected for the same reasons as set forth above.

Response to Arguments
Applicant’s arguments submitted 1/17/2022 have been fully considered but are moot in view of new grounds of rejection.
Reliance on Common Knowledge in the Art or “Well Known” Prior Art
Since applicant has not traversed the examiner’s assertion of official notice in the rejection of claims 7, 10, 19 and 22  above, the common knowledge or well-known in the art statement as applied in the rejection of claims 7, 10, 19 and 22  is taken to be admitted prior art. See MPEP 2144.03. 

Examiner made an earnest attempt to contact the applicant and to place this application in condition for allowance. However, it did not result in a communication. Applicant is invited to contact the examiner to discuss claim amendments in order to place claims in condition for allowance.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
//FRED A CASCA/                Primary Examiner, Art Unit 2644